Title: From George Washington to Thomas Newton, Jr., 23 September 1795
From: Washington, George
To: Newton, Thomas Jr.


          
            Dear Sir,
            Mount Vernon 23d Sep: 1795.
          
          Knowing nothing of what the Dismal Swamp Compy are doing, or mean to do with their property in that place, & having an offer for my share therein, I would take it kind of you to let me know by the first post after you receive this Letter, what you think it is worth by the acre—or in other words, the highest price any of the companies Lands have, or ought to sell for in that way, allowing a credit of 3 or 4 years the purchaser paying interest[,] whether their property is rising in value, & what it may get to (by the acre) in the course of two or three years. I would thank you also for letting me know what a full share, which I hold, of the plantation & negroes belonging to the Comy in that Swamp is worth. With Esteem & regard I am Dr Sir &c.
          
            Go: W——
          
         